The offense is burglary; punishment fixed at confinement in the penitentiary for a period of two years.
The house of Green Low was entered and a middling of bacon stolen therefrom. This occurred at night, and on the following morning footprints were found about his premises which led in the *Page 151 
direction of the home of the appellant. The appellant was arrested and the footprints made by him both before and after his arrest were measured by witnesses. According to their testimony, they coincided with those mentioned above. Appellant also put his foot in one of the tracks made by the supposed offender. There was found in the loft of appellant's house half of the side of the bacon which was identified by the owner as belonging to him.
Some evidence was introduced on the issue of alibi. Appellant's wife, testifying in his behalf, accounted for the bacon found by stating that it had been brought by her from the village and put in the loft.
The bills complaining of the evidence comparing the footprints found on the premises with those of the appellant made before his arrest or before he was taken in custody reveal no error; neither does the bill revealing such comparison after the arrest. This would be true, even if the appellant put his foot in the tracks, provided it was a voluntary action. The court, however, withdrew from the jury that part of the testimony showing that the appellant had put his foot in one of the tracks. The admissibility of such testimony has been asserted by this court on many occasions. Some of these cases are listed in Moore v. State, 87 Tex.Crim. Rep., in which will also be found a quotation from the case of Walker v. State, 7 Texas Crim. App. 264.
Appellant's wife having been introduced by him as a witness to account for the possession of the meat which was found in his house, it was competent for the State, on cross-examination, to lay a predicate for impeaching her and upon her denial to impeach her by showing from other testimony that she had made a declaration contradictory to that given upon the trial. See Branch's Ann. Tex. P.C., Sec. 174.
A detailed discussion of the evidence is not deemed necessary. Tested by the rule of circumstantial evidence, the facts are regarded sufficient to support the conviction.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                       December 12, 1923.